

117 S650 IS: American Dream Employment Act of 2021
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 650IN THE SENATE OF THE UNITED STATESMarch 9, 2021Ms. Cortez Masto (for herself, Mr. Durbin, Ms. Warren, Mr. Markey, Mr. Blumenthal, Mr. Van Hollen, Ms. Smith, Mr. Padilla, Mr. Merkley, Mr. Booker, Ms. Rosen, Mrs. Murray, Mrs. Feinstein, Mr. Menendez, Mr. Wyden, Mrs. Gillibrand, Mr. Warner, Mr. Sanders, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo enable the payment of certain officers and
 employees of the United States whose employment is authorized pursuant to a grant of deferred action, deferred enforced departure, or temporary protected status.1.Short titleThis Act may be cited as the American Dream Employment Act of 2021.2.Certain Federal employees who are beneficiaries of deferred action, deferred enforced departure, or temporary protected status authorized to be paidSection 704 of title VII of division E of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended—(1)by striking eligible; or and inserting eligible;; (2)by striking allegiance to the United States: and inserting allegiance to the United States; or (5) is a person who is employed by the House of Representatives or the Senate, and holds a current employment authorization document that was issued pursuant to a grant of deferred action, including under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, dated June 15, 2012, deferred enforced departure, or temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a):.